Case 1:18-md-02865-LAK Document 394-3 Filed 07/02/20 Page 1 of 5




                     EXHIBIT 3
             Case
Allen v. Stewart Title1:18-md-02865-LAK
                       Guar. Co., Not Reported in Document     394-3
                                                  F.Supp.2d (2007)             Filed 07/02/20 Page 2 of 5
2007 WL 916859

                                                                     Cummings v. Stewart Title Guar. Co., No. 0747 (Pa. D. &
                                                                     C., Sept. 14, 2006). In the state court action an attempt was
                  2007 WL 916859
                                                                     made to certify a broad class of consumers who purchased
    Only the Westlaw citation is currently available.
                                                                     title insurance from Defendant. The proposed state court
             United States District Court,
                                                                     class included Plaintiff. The state court denied the class
                 E.D. Pennsylvania.
                                                                     certification motion, and instead certified a smaller class of
         Laura ALLEN, on behalf of herself and                       consumers who purchased insurance from Defendant using a
          all others similarly situated, Plaintiff,                  particular agent. Plaintiff filed the instant action, proposing
                             v.                                      a class that excluded those individuals who had used the
                                                                     agent specified in the state class, but which was otherwise
              STEWART TITLE GUARANTY
                                                                     substantially the same as the proposed state class.
                 COMPANY, Defendant.

                        No. 06-cv-2426.
                                                                     II. DISCUSSION
                               |
                        March 20, 2007.                                 A. The Doctrine of Collateral Estoppel is not Applicable
                                                                     The doctrine of collateral estoppel prevents a party from
Attorneys and Law Firms
                                                                     relitigating a particular fact or legal issue that was litigated
Steven A. Schwartz, Timothy N. Mathews, Chimicles &                  in an earlier action.     Parklane Hosiery Co., Inc. v. Shore,
Tikellis LLP, Haverford, PA, for Plaintiff.                          439 U.S. 322, 326, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979). In
                                                                     order for the doctrine to apply, (1) the issue decided in the
Edward J. Hayes, Lauren P. McKenna, Fox Rothschild LLP,
                                                                     prior adjudication must be identical to the one presented in
Philadelphia, PA, for Defendant.
                                                                     the later action; (2) there must be a final judgment on the
                                                                     merits; and, (3) the party against whom the doctrine is asserted
                                                                     must have been a party to, or in privity with a party to, the
                      MEMORANDUM                                     prior adjudication and have had a full and fair opportunity

CLIFFORD SCOTT GREEN, S.J.                                           to litigate the issue in question in the prior action. Dici
                                                                     v. Commonwealth of Pennsylvania, 91 F.3d 542, 548 (3d
 *1 Presently pending is Defendant's Motion to Dismiss,              Cir.1996).
and Plaintiff's Response thereto. Plaintiff filed the instant
action seeking class damages against Defendant for allegedly         In the instant action, the issues before the Court of Common
overcharging for title insurance. Defendant seeks dismissal of       Pleas for Philadelphia County are not identical to the
the action because it claims the proposed class is barred by         issues before this court, because the rules regarding class
the doctrine of collateral estoppel, asserting that the issue was
                                                                     certification are different. In    J.R. Clearwater v. Ashland
already litigated in Pennsylvania state court. Defendant also
                                                                     Chem. Co., 93 F.3d 176, 179 (5th Cir.1996), the Fifth Circuit
argues that several of Plaintiff's claims are time-barred, and
                                                                     upheld a district court's decision to deny a motion to stay
that Plaintiff has failed to state a claim upon which relief can
                                                                     a Texas state court proceeding under the Anti-Injunction
be granted. The court concludes that the doctrine of collateral
                                                                     Act, 28 U.S.C. § 2283. The Act permits a federal court to
estoppel does not apply, but that eight of Plaintiff's nine claims
                                                                     enjoin state court proceedings under limited circumstances,
are time-barred. Therefore, the Motion will be granted as to
                                                                     one of which is the relitigation exception. “The relitigation
those claims, and denied in all other respects.
                                                                     exception was designed to permit a federal court to prevent
                                                                     state litigation of an issue that previously was presented to
I. FACTUAL AND PROCEDURAL BACKGROUND                                 and decided by the federal court. It is founded in the well-
Plaintiff claims that Defendant engaged in a practice of             recognized concepts of res judicata and collateral estoppel.”
overcharging consumers for title insurance in connection                Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 147, 108
with either the purchase or the refinance of real estate. A          S.Ct. 1684, 100 L.Ed.2d 127 (1988).
similar action was filed against the same Defendant in the
Court of Common Pleas for Philadelphia County in 2006. See



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
             Case
Allen v. Stewart Title1:18-md-02865-LAK
                       Guar. Co., Not Reported in Document     394-3
                                                  F.Supp.2d (2007)            Filed 07/02/20 Page 3 of 5
2007 WL 916859

 *2 In considering the nature of class certification decisions,     Plaintiff pled nine claims in her First Amended Complaint,
the Clearwater court wrote,                                         all relating to allegations that she was improperly charged
                                                                    for title insurance in connection with a real estate transaction
  The denial of class certification is “a procedural ruling,        that occurred on October 30, 2000. The Complaint was
  collateral to the merits of a litigation....,” and the decision   filed on June 8, 2006. Of Plaintiff's nine claims, eight
  as to whether to certify a class lies within the “wide            are governed by statutes of limitations of either four or
  discretion” of the trial court. While Texas Rule of Civil         two years. Specifically, Count I of Plaintiff's Complaint is
  Procedure 42 is modeled on Rule 23 of the Federal Rules ....      for breach of express contract, Count II is for breach of
  a Texas court might well exercise this discretion in a            implied contract, Count IX is for unjust enrichment, all
  different manner. It is our considered view that the wide         of which are governed by four year statutes of limitation.
  discretion inherent in the decision as to whether or not
                                                                    42 Pa.C.S.A. § 5525(3), (4). 2 Count V is for fraudulent
  to certify a class dictates that each court-or at least each
                                                                    misrepresentation, which is governed by a two year statute of
  jurisdiction-be free to make its own determination in this
  regard. This reasoning is particularly applicable when            limitations. 42 Pa. Cons.Stat. Ann. § 5524. Count VI is for
  matters of state-federal relations are involved ..                negligent misrepresentation, and Count VII is for negligent
                                                                    supervision, both of which are governed by a two year statute
   J.R. Clearwater v. Ashland Chem. Co., 93 F.3d 176, 179           of limitations. 42 Pa.C.S.A. § 5524(2). Count III is for
(5th Cir.1996) (internal citations omitted). The Third Circuit      holding money had and received, which is governed by a
adopted the Clearwater rationale in    In re GMC Pick-Up            four year statute of limitations.    42 Pa.C.S.A. § 5524(3).
Truck Fuel Tank Prods. Liab. Litig., 134 F.3d 133, 146 (3d          Count VIII is a claim for an accounting, which is governed by
Cir.1998).                                                          the same statute of limitations that govern the common law
                                                                    claims of the same matter, which in this case is four years.
Although Clearwater dealt with a motion to enjoin state             See Clemens v. Sec. Peoples Trust Co., 24 Pa. D. & C.3d 490,
proceedings under the Anti-Injunction Act, because the              492 (1981).
relitigation exception to that Act is “founded in the well-
recognized concepts of res judicata and collateral estoppel”         *3 Plaintiff concedes that these claims fall outside of
the rationale applies in this case, where Defendant seeks to        the statutes of limitation, but argues that the discovery
prevent Plaintiff from moving forward with class allegations        rule applies to toll the time limitations. The discovery rule
under the doctrine of collateral estoppel.      Clearwater, 93      is a doctrine of equitable tolling, which tolls a statute
F.3d at 179.                                                        of limitations in cases where “a party neither knows nor
                                                                    reasonably should have known of his injury and its cause at
The rules regarding class action are substantially similar          the time his right to institute suit arises.”   Fine v. Checcio,
under Pennsylvania Rule of Civil Procedure 1702 and                 582 Pa. 253, 870 A.2d 850, 859 (Pa.2005). “[T]he question in
   Federal Rule of Civil Procedure 23, 1 however, as in             any given case is not, what did the plaintiff know of the injury
Texas, a Pennsylvania court may exercise its discretion             done him? But, what might he have known, by the use of the
regarding class certification in a different manner than a          means of information within his reach, with the vigilance the
federal court. Since the discretion that is inherent in class       law requires of him?” Id. at 858 (quoting Scranton Gas
certification decisions permits a state court to consider a         & Water Co. v. Lackawanna Iron & Coal Co., 167 Pa. 136,
motion for class certification despite a federal court's decision   31 A. 484 (Pa.1895)).
denying class certification, the reverse is also true, and
a federal court is permitted to consider such a motion.             The Supreme Court of Pennsylvania has explained that,
Therefore, the court concludes that the matters are not
identical, and the doctrine of collateral estoppel does not           .... the salient point giving rise to [the discovery rules]
apply.                                                                application is the inability of the injured, despite the
                                                                      exercise of reasonable diligence, to know that he is injured
                                                                      and by what cause. We have clarified that in this context,
  B. Eight of Plaintiff's Nine Claims are Time-barred                 reasonable diligence is not an absolute standard, but is what
                                                                      is expected from a party who has been given reason to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
             Case
Allen v. Stewart Title1:18-md-02865-LAK
                       Guar. Co., Not Reported in Document     394-3
                                                  F.Supp.2d (2007)             Filed 07/02/20 Page 4 of 5
2007 WL 916859

  inform himself of the facts upon which his right to recovery
  is premised. As we have stated: “ ‘There are [very] few              C. Plaintiff Has Successfully Pled a Claim Under the
  facts which diligence cannot discover, but there must be             Pennsylvania Unfair Trade Practices Act and Consumer
  some reason to awaken inquiry and direct diligence in the            Protection Law
  channel in which it would be successful. This is what is           Plaintiff's remaining claim is for a violation of the
  meant by reasonable diligence.’ ”                                  Pennsylvania Unfair Trade Practices Act and Consumer
                                                                     Protection Law. 73 Pa. Cons.Stat. § 201-1 et seq. Defendant
                                                                     argues that Plaintiff fails to state a claim upon which relief
   Fine, 870 A.2d at 858 (internal citations omitted).
                                                                     may be granted.
Here, Plaintiff, along with all other Pennsylvania citizens, had
                                                                     Under Federal Rule of Civil Procedure 12(b)(6) a court
constructive knowledge of Pennsylvania law. See       Comm.          may dismiss a complaint for failure to state a cause of
Dep't of Revenue v. Marros, 60 Pa.Cmwlth. 263, 431 A.2d              action only if it is clear that no relief could be granted
392, 394 (Pa.Cmwlth.1981). In this case, Plaintiff concedes          under any set of facts that could be proved consistent with
that her knowledge would include “those provisions of the
                                                                     the allegations. Swierkiewicz v. Sorema N.A., 534 U.S.
Title Insurance Act requiring insurers to file and adhere to a
                                                                     506, 514, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002) (quoting
rate schedule.” Pl.'s Brief in Opp. to Mot. to Dismiss      at pg.
                                                                        Hishon v. King & Spalding, 467 U.S. 69, 73, 104 S.Ct.
25, 431 A.2d 392.
                                                                     2229, 81 L.Ed.2d 59 (1984)). The court “must take all the
                                                                     well pleaded allegations as true and construe the complaint
Because Plaintiff was aware of the existence of a rate
schedule, reasonable diligence would require investigating           in the light most favorable to the plaintiff.”    Colburn v.
the rate schedule to determine what rate Plaintiff was entitled      Upper Darby Twp., 838 F.2d 663, 665-66 (3d Cir.1988). In
to when she purchased title insurance from Defendant.                Swierkiewicz, the United States Supreme Court addressed
                                                                     the liberal pleading standards set forth in Fed.R.Civ.P. 8(a)
Plaintiff is not entitled, as she argues, “to rely on the            (2), noting that Fed.R.Civ.P. 8(a)(2) only requires “a short
assumption that Stewart and its agents would obey the law.”          and plain statement of the claim showing that the pleader
Pl.'s Brief in Opp. to Mot. to Dismiss at 14. The reasonable
                                                                     is entitled to relief.” Swierkiewicz, 534 U.S. at 508. The
diligence standard does not permit a plaintiff to assume that
                                                                     Supreme Court further noted that the statement of facts must
a third party is obeying the law; such a rule would render the
                                                                     simply “give the defendant fair notice of what the plaintiff's
reasonable diligence standard meaningless. The standard is
only relevant in the context of a lawsuit, where illegal conduct     claim is and the grounds upon which it rests.”      Id. at 512.
of some kind is alleged. If reliance on the assumption that          (quoting   Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99,
an opposing party will obey the law was sufficient to invoke         2 L.Ed.2d 80 (1957)).
the standard, it would apply in virtually every case, save
those where the plaintiff had actual knowledge that the alleged      In her Amended Complaint, Plaintiff alleges that the
conduct was unlawful. Since it is clear that actual knowledge        Defendants intentionally failed to disclose the Reissue Rate,
is not required, Plaintiff's argument cannot be correct. In order    and the Refinance Rate for title insurance allegedly available
for the discovery rule to apply in a case where, as in the instant   to Plaintiff and the prospective members of her class.
case, a party is aware of the existence of the provisions of the     Plaintiff also alleges that the obligation to disclose arises
Title Insurance Act which require insurers to file and adhere        under Pennsylvania state law, and as a consequence of the
to a rate schedule, reasonable diligence requires that they do       intentional non-disclosure, Defendants received more money
more than assume that the insurer is complying with the Act.         than required. Under the liberal pleading standards of the
                                                                     Federal Rules of Civil Procedure, those are sufficient facts at
 *4 The statutes of limitations bar several of Plaintiff's           this stage of the proceedings. Defendant's motion to dismiss
claims. Thus, Defendant's motion to dismiss Counts I, II, III,       Count IV of Plaintiff's Amended Complaint will therefore be
V, VI, VII, VIII, and IX of Plaintiff's Amended Complaint            denied.
will be granted.
                                                                     An appropriate order follows.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
             Case
Allen v. Stewart Title1:18-md-02865-LAK
                       Guar. Co., Not Reported in Document     394-3
                                                  F.Supp.2d (2007)      Filed 07/02/20 Page 5 of 5
2007 WL 916859

                                                             1) Defendant's Motion to Dismiss Counts I, II, III, V, VI,
                        ORDER
                                                             VII, VIII, and IX of Plaintiff's Amended Complaint is
AND NOW, this 20th day of March, 2007, IT IS                 GRANTED;
HEREBY ORDERED that Defendant's Motion to Dismiss is
GRANTED in part and DENIED in part. IT IS FURTHER            2) Defendant's Motion to Dismiss is DENIED in all other
ORDERED that,                                                respects.


                                                             All Citations

                                                             Not Reported in F.Supp.2d, 2007 WL 916859




                                                    Footnotes


1
      There are differences, however, between the two rules.   Federal Rule of Civil Procedure 23(b)(3) requires
      that a class action be “superior to other available methods for the fair and efficient adjudication of the
      controversy.” Pennsylvania Rule of Civil Procedure 1702 contains no such requirement.
2
      In Cole v. Lawrence, 701 A.2d 987, 989 (Pa.Super.Ct.1997), the court held that 42 Pa.Cons.Stat. § 5525(4)
      provides a four year statute of limitations for an action upon a contract implied in law and that an action based
      on unjust enrichment constitutes an action based on a contract implied in law.          Id. at 989.


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         4
